DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments, see page 5 number 2 and page 6 of the remarks, filed 3/1/2021, with respect to the rejection of claim 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Willy (FR 2,959,780 A1).
Applicant's arguments filed 3/1/2021 regarding French Patent Publication FR 2,959,780 A1 (“Willy”) have been fully considered but they are not persuasive.
Applicant argues on page 8 of the remarks that, “Willy does not disclose Applicant's claimed structure of tubes connecting directly to upper and lower caissons, nor Applicant's flappers, nor that the direction of the movement of the flapper, as set forth in Claim 1: "a first unidirectional valve with a flapper that opens from the inside of the tube towards the internal volume, and a second unidirectional valve with a flapper that opens from downstream of the turbine generator unit towards the inside of the tube."
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 9-13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Capan (WO 2015/102547 A1), in view of Willy (FR 2,959,780 A1).
Regarding claim 1, Capan discloses a device for collecting energy from waves (R of Figure 2), comprising:
a hollow structure positioned above the surface of a stretch of water (S of Figure 2), 
an internal volume of the structure communicating with a turbine generator unit (6 of Figure 2),
the structure being associated with a plurality of hollow tubes (1 of Figure 2), open at a lower end of the hollow tubes, which are immersed in the water, 
each tube having a first unidirectional valve with a flapper (2 of Figure 2; Page 5, lines 31-32, check valve) that opens from the inside of the tube towards the internal volume, and
a second unidirectional valve with a flapper (3 of Figure 2; Page 5, lines 23-24, check valve) that opens from downstream of the turbine generator unit towards the inside of the 
a lower caisson (5 of Figure 2) and an upper caisson (4 of Figure 2), superposed, flat, closed and filled with a gas (Page 5, lines 20-23),
the tubes pass through the lower caisson and terminate in the upper caisson (see Figure 2), and
the turbine generator unit is assembled in a passage that interconnects the two caissons (see Figure 2),
the first unidirectional valve of each tube allowing the gas that is above the water to be driven from the tube towards the upper caisson due to a rise in water level in some of the tubes under the effect of a wave,
the gas passing through the turbine generator unit, then returning downstream into the lower caisson to be admitted by suction into tubes in which the water level is falling (Page 5, line 20 to Page 6, line 2).
Capan does not explicitly disclose a first unidirectional valve with a flapper and a second unidirectional valve with a flapper;
a lower caisson (5 of Figure 2) and an upper caisson (4 of Figure 2), flat and the tubes pass through the lower caisson and terminate in the upper caisson.
Willy discloses a first unidirectional valve with a flapper (10 of Figures) and a second unidirectional valve with a flapper (9 of Figures);
a lower caisson (1 of Figures) and an upper caisson (7 of Figures), flat and the tubes (2 of Figures) pass through the lower caisson and terminate in the upper caisson (see Figures).

Regarding claim 2, Capan discloses all of the elements of the current invention as mentioned above, however does not disclose furthermore comprising floatation components for ensuring that the structure is held above the surface of the water.
Willy discloses furthermore comprising floatation components (4 of Figure 1) for ensuring that the structure is held above the surface of the water.
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have floatation components for ensuring the structure is held above the water in the system of Capan, as taught by Willy, so that the structure remains above water while the columns remain in the water to interact with the wave crests and wave troughs.
Regarding claim 4, Capan discloses all of the elements of the current invention as mentioned above, however does not disclose wherein the floatation components comprise semi-submerged floats disposed at a lower periphery of the structure, 
such that the mean level of the surface of the water is situated approximately at mid-height of the part of the tubes that protrudes below the lower caisson.
Willy discloses wherein the floatation components (4 of Figure 1) comprise semi-submerged floats disposed at a lower periphery of the structure, 
such that the mean level of the surface of the water is situated approximately at mid-height of the part of the tubes that protrudes below the lower caisson.
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have floatation components comprise semi-submerged floats disposed at a lower periphery of the structure in the system of Capan, as taught by Willy, so that the structure remains above water while the columns remain in the water to interact with the wave crests and wave troughs.
Regarding claim 9, Capan discloses wherein the loop of the structure is closed (see Figure 2).
Regarding claim 10, Capan discloses wherein the gas essentially consist of nitrogen (Page 5, lines 20-23).
Regarding claim 11, Capan discloses wherein the gas is depleted of oxygen (Page 5, lines 20-23).
Regarding claim 12, Capan discloses wherein the gas comprises air (Page 5, lines 20-23).
Regarding claim 13, Capan discloses wherein the structure is arranged so as to be held substantially immobile (via 12 of Figure 2) relative to the seabed and/or to the shoreline.
Regarding claim 15, Capan discloses wherein the passage interconnecting the two caissons (4, 5 of Figure 2) is formed by two portions of pipe (6a, 6b of Figure 2) between which the turbine generator unit (6 of Figure 2) is interposed.
Regarding claim 17, Capan discloses further comprising an assembly of upper caissons and lower caissons, the upper caissons being in fluidic communication with each other, the lower caissons being in fluidic communication with each other, the turbine generator unit being common to all of the caissons of the assembly.
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have an assembly of upper caissons and lower caissons, the upper caissons being in fluidic communication with each other, the lower caissons being in fluidic communication with each other, the turbine generator unit being common to all of the caissons of the assembly in the system of Capan to expand the power generating capabilities, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.








Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Capan (WO 2015/102547 A1), in view of Willy (FR 2,959,780 A1) as applied to claim 4 above, and further in view of Norris (WO 2014/023401 A2).
Regarding claim 5, Capan and Willy disclose all of the elements of the current invention as mentioned above, however does not disclose wherein at least some of the plurality of hollow tubes, are obstructed at one end of the tubes to form at least some of the tubes into floats.
Norris discloses wherein at least some of the plurality of hollow tubes, are obstructed at one end of the tubes to form at least some of the tubes into floats (310 of Figures).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have some of the plurality of hollow tubes obstructed at one end of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248.  The examiner can normally be reached on M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Charles Reid Jr./Primary Examiner, Art Unit 2832